UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Xx
JOSIAH GALLOWAY,
Plaintiff, Docket No.: 19-CV-5026
(AMD)(ARL)
-against- REVISED SCHEDULING
ORDER

NASSAU COUNTY; THE INCORPORATED VILLAGE OF
HEMPSTEAD; Police Office STEVEN HOROWITZ, Shield
No. 144; Detective MATTHEW ROSS, Shield 834; Detective
CHARLES DECARO, Shield No. 1047; Detective RONALD
LIPSON, Shield No. 1296; Detective THOMAS
D’LUGINSKI, Shield 7900; Detective GEORGE DARIENZO,
Shield No. 1038; Detective KEVIN CUNNINGHAM, Shield
No. 112; Detective Sergeant RICHARD DORSI; Detective
CHARLES OLIE, Shield No. 1047; JOHN and JANE DOE 1-
20,

Defendants,
><

 

LINDSAY, Magistrate Judge:

The following Revised Scheduling Order is adopted, after consultation with counsel for the parties,
pursuant to Rules 26(f) and 16 of the Federal Rules of Civil Procedure:

Designation of Rule 30(b)(6) Witness(es) of Defendant Nassau County by: June 4, 2021
Designation of Defendants’ Expert Witnesses and Exchange of Reports by: July 12, 2021
Deposition of Rule 30(b)(6) Witness(es) of Defendant Nassau County by: July 12, 2021
Deposition of Non-Party Witnesses by: July 12, 2021
Depositions of All Expert Witnesses by: August 31, 2021
Date to take first step in Dispositive Motion Practice by: September 30, 2021
Joint Proposed Pretrial Order by: October 29, 2021

Final Pretrial Conference by:
Case 2:19-cv-05026-AMD-JMW Document 115 Filed 05/13/21 Page 2 of 3 PagelD #: 2007

This revised scheduling order will be modified by the Court only upon a timely showing of good
cause. Any request for modification of this revised scheduling order must be in writing, and submitted in
accordance with the undersigned’s Individual Rules.

All parties are advised that they are under a continuing obligation to keep the Court apprised of any
changes in their contact information including, but not limited to, their addresses.

Dated: Central Islip, New York SO ORDERED:
May 2021

HON. ARLENE R. LINDSAY
United States Magistrate Judge
UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF NEW YORK Case No.: 2:19-cv-05026-AMD-ARL
Josiah Galloway,
Plaintiff,
-against-

Nassau County; The Incorporated Village of Hempstead;
Police Officer Steven Horowitz, Shield No. 144, et. al.

Defendants.

 

REVISED SCHEDULING ORDER

 

HARRIS BEACH PLLC
Attorneys for Defendants, The Incorporated Village of Hempstead, Police Officer Steven Horowitz, Shield No.
144, Detective Kevin Cunningham, Shield No. 112, and Detective Joseph P. Sortino
The OMNI Building
333 Earle Ovington Blvd., Suite 901
Uniondale, New York 11553
Tel.: (516) 880-8484 Fax: (516) 880-8483

 

To Attorney(s) for Certified Pursuant to Rule 130-1.1-a

 

William J. Garry, Attorney

 

Service of a copy of the within is hereby admitted.
Dated:

Attorney(s) for ac net ee ceteseeceecessecaeceees

 

PLEASE TAKE NOTICE

C] that the within is a (certified) true copy of a

Notice of entered in the office of the clerk of the within named Court on 2021

Entry

C] that an Order of which the within is a true copy will be presented for settlement to the Honorable
Notice of , one of the judges of the within named Court,

Settlement at on 2021, at m.

Dated:

 
